NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-0844-16T4

FREDERICK CHATMAN,

        Petitioner-Appellant,

v.

STATE-OPERATED SCHOOL DISTRICT
OF THE CITY OF NEWARK, ESSEX
COUNTY,

     Respondent-Respondent.
________________________________

              Argued January 30, 2018 – Decided July 10, 2018

              Before Judges Reisner and Hoffman.

              On appeal from the Commissioner of Education,
              Docket No. 283-9/14.

              Dennis McKeever argued the cause for appellant
              (Sciarrillo, Cornell, Merlino, McKeever &
              Osborne, LLC, attorneys; Dennis McKeever, of
              counsel and on the brief; Marcie L. Mackolin,
              on the brief).

              Ramon E. Rivera argued the cause for
              respondent    (Scarinci   Hollenbeck,    LLC,
              attorneys; Ramon E. Rivera, of counsel; Jason
              T. Mushnick and Shana T. Don, on the brief).

              Gurbir S. Grewal, Attorney General, attorney
              for respondent Commissioner of Education (Eric
            L. Apar, Deputy Attorney General,                       on   the
            statement in lieu of brief).

PER CURIAM

      Petitioner appeals from a September 12, 2016 decision of the

Commissioner    of    the    Department         of    Education      (Commissioner),

denying his petition seeking tenure in the position of principal,

and   seeking      reinstatement       as       principal      at    Harriet     Tubman

Elementary School (Tubman school) in the City of Newark State

Operated School District (District).                 We affirm substantially for

the reasons stated in the Commissioner's decision.                       We add these

comments.

      Petitioner     was    promoted    from         vice   principal      to   interim

principal on August 22, 2012.               That promotion was accomplished

through the established, legal process of appointment by the Board

of    Education.     Pursuant    to     the          Teacher    Effectiveness        and

Accountability for the Children of New Jersey Act (TEACHNJ), L.

2012, c. 26, as of August 6, 2012, time served in a position no

longer sufficed to permit a newly-promoted principal to obtain

tenure in the promotional position.                  Instead, a principal who was

promoted after the Act's effective date of August 6, 2012, could

not attain tenure without achieving an evaluation of "effective"

or "highly effective" in two annual summative evaluations within




                                            2                                   A-0844-16T4
the first three years of employment in the new position.          N.J.S.A.

18A:28-6(b).

      Petitioner did not attain tenure under the TEACHNJ standards

because he received annual ratings of "partially effective" and

"ineffective" for the two school years following his August 22,

2012 appointment.      As a result, he was removed from the principal

position and returned to a vice principal position.            He filed a

petition with the Commissioner, claiming a right to tenure as a

principal based on the pre-TEACHNJ standards, set forth in N.J.S.A.

18A:28-6(a).

      Prior to his appointment as interim principal, petitioner

held the appointed title of vice principal at the Tubman school.

There was evidence that, after the appointed principal at the

Tubman school retired in December 2011, petitioner unofficially

functioned as the acting principal until the end of that school

year.    However, during that time frame, the Board did not appoint

petitioner to the acting principal position or otherwise approve

his appointment to any position other than vice principal.

      On April 27, 2012, petitioner wrote a letter to the District

Superintendent describing himself as a "principal" and expressing

his     hope   that   he   could   continue   in   that   position.        The

Superintendent did not respond, but on May 25, 2012, the Board

served petitioner with a written notice that his position at the

                                      3                               A-0844-16T4
Tubman school had been eliminated effective at the end of the

school year, and he would have to find another position in the

District.   The letter did not acknowledge that petitioner held any

position at the school other than vice principal.         However, the

letter made clear that whatever position petitioner held at that

time was eliminated.

     According to petitioner, in June and July 2012, he interviewed

for a principal position.        On August 22, 2012, petitioner was

appointed as an interim principal, a position for which he signed

a contract.   A September 24, 2012 letter, confirming petitioner's

August 22, 2012 appointment, stated that petitioner's "Current

Position" was "Vice Principal" and his "New Position" was "Interim

Principal."

     In her decision, the Commissioner rejected petitioner's claim

that his unofficial, un-appointed service filling in for the former

principal entitled him to be grandfathered under the old tenure

standards   set   forth   in   N.J.S.A.   18A:28-6(a).1   Rather,   the

Commissioner construed N.J.S.A. 18A:28-6(b) "to mean that the date

upon which a teaching staff member is approved by the board is the

relevant date for determining whether new tenure rules established


1
  The Commissioner rejected an administrative law judge's initial
decision in petitioner's favor.     The initial decision relied
heavily on pre-TEACHNJ administrative decisions, concerning the
calculation of service credit for tenure purposes.

                                    4                          A-0844-16T4
pursuant to TEACHNJ, or previous tenure rules, apply."             The

Commissioner concluded:     "In the instant matter, petitioner was

officially promoted from vice principal to interim principal on

August 22, 2012, which is after August 6, 2012.    As such N.J.S.A.

18A:28-6(b) applies because petitioner was promoted subsequent to

the effective date of TEACHNJ."

       The Commissioner reasoned that the time-in-service issue on

which petitioner relied was not dispositive, because to obtain

tenure, petitioner needed good evaluations in addition to service

credit:

            The Commissioner need not reach the issue of
            whether petitioner assumed the duties and
            responsibilities of the principal and served
            as acting principal in an un-appointed
            capacity because – even if petitioner could
            tack on the time served as acting principal
            in an un-appointed capacity toward the time
            required to earn tenure – he is ineligible for
            tenure due to his evaluations falling below
            the required ratings.

       Our review of the Commissioner's decision is limited. We will

not disturb an agency's final decision so long as it is supported

by substantial credible evidence and is consistent with applicable

law.    See In re Proposed Quest Acad. Charter Sch. of Montclair

Founders Grp., 216 N.J. 370, 385 (2013).      We review an agency's

legal interpretations de novo.    DiNapoli v. Bd. of Educ. of Twp.

of Verona, 434 N.J. Super. 233, 236 (App. Div. 2014).        However,


                                  5                           A-0844-16T4
we   give   "considerable   weight"   to   an   agency's   reasonable

interpretation of a statute it is charged with enforcing. Kletzkin

v. Spotswood Bd. of Educ., 136 N.J. 275, 278 (1994) (citation

omitted); see DiNapoli, 434 N.J. Super. at 237.

     In light of those standards, we find nothing unreasonable in

the Commissioner's interpretation of N.J.S.A. 18A:28-6(b).           In

enacting TEACHNJ, the Legislature intended to benefit children,

by improving the quality of education.      See Pugliese v. State-

Operated Sch. Dist. of City of Newark, 440 N.J. Super. 501, 508

(App. Div. 2015).   To that end, TEACHNJ bases a principal's tenure

rights on demonstrated effectiveness in the position, as well as

service credit.     The Commissioner's interpretation of TEACHNJ

serves that purpose and is consistent with the statutory language.

See Kletzkin, 136 N.J. 278.

     Affirmed.




                                 6                            A-0844-16T4